IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAMUEL TANNER,                           §
                                         §       No. 236, 2014
      Respondent Below-                  §
      Appellant,                         §       Court Below: Family Court
                                         §       of the State of Delaware in and
v.                                       §       for New Castle County
                                         §
THERESA ALLEN,                           §       File No. 13-23165
                                         §
      Petitioner Below-                  §
      Appellee.                          §



                           Submitted: January 21, 2015
                            Decided: January 26, 2015

      Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                    ORDER
      On this 26th day of January 2015, after careful consideration of the parties’

briefs, we find that the Family Court’s judgment should be affirmed on the basis of

its well-reasoned Order, dated April 28, 2014.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Henry duPont Ridgely
                                             Justice